Matter of Anthony B. (Nicole B.) (2016 NY Slip Op 03066)





Matter of Anthony B. (Nicole B.)


2016 NY Slip Op 03066


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Sweeny, J.P., Renwick, Saxe, Gische, Kahn, JJ.


873

[*1]In re Anthony B., A Child Under Eighteen Years of Age, etc., Nicole B., Respondent-Appellant, Commissioner of Social Services of the City of New York, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jason Anton of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about April 9, 2015, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about August 1, 2014, which found that respondent mother had neglected the subject child, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence (see Family Ct Act § 1046[b][i]). The unemployed mother moved out of her parents' stable home to live in a shelter with her child, then two years old, because she did not want to abide by house rules. She was only able to qualify for shelter placement by obtaining an order of protection against her mother on false grounds, but the shelter later discharged her due to her failure to comply with its rules. For at least a week thereafter, instead of returning to her parents' home, she spent nights with the child riding on subway trains and at the home of a friend, whose last name and address she could not provide. Upon the mother and the child's return to her parents' home, the child's maternal grandfather observed that the child looked "pale," not "well taken care of," and "hungry." Under the circumstances, the child's physical and mental condition was in imminent [*2]danger of becoming impaired as a result of his mother's failure to provide adequate shelter (see Family Ct Act § 1012[f][i][A]; Matter of Alexander L. [Andrea L.], 99 AD3d 599, 599 [1st Dept 2012], lv denied 20 NY3d 856 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK